Citation Nr: 0823915	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1976, including service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2004, the Board remanded this case because the 
veteran had indicated he wanted a Travel Board Hearing on his 
substantive appeal and the hearing had not yet been held. 

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in June 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

In August 2006, the Board remanded this case again for 
additional development, including additional attempts to 
verify the veteran's claimed stressors and the case has since 
been returned to the Board.


FINDING OF FACT

The veteran did not engage in combat with the enemy and does 
not have a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

That notwithstanding, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

History and Analysis

The veteran asserts that he has PTSD due to his service in 
Korea.  In the veteran's letter of March 2003, he indicated 
that he was discharged from service because he could not 
adapt and used drugs and alcohol.  The veteran's service 
personnel file indicates he received a special court martial 
for unlawfully striking another soldier during service.  The 
veteran also indicated that he was treated for alcohol abuse 
in 1976 and went for drug rehabilitation in 1990.  

During the veteran's June 2008 hearing before the undersigned 
at the Atlanta, Georgia RO, he testified that he suffered a 
mental breakdown while he was serving in Korea.  He indicated 
he was fired on during his first patrol and that a Major was 
attacked by North Koreans.  In addition, the veteran stated 
that he also witnessed an accidental shooting by one soldier 
who thought a North Korean was sneaking up behind him, when 
in fact it was another U.S. soldier.  The veteran also 
testified that within fifteen days of release from service, 
he had a nervous breakdown and was hospitalized.  He stated 
he was treated at an inpatient facility for two months in 
1976 and that his next treatment for PTSD was in 2004.  The 
Board notes that the 1976 private treatment records that the 
veteran identified are not available.  

An April 2003 VA psychiatric examination report indicates 
that the veteran was fearful after being shot at during the 
first day the veteran arrived in Korea.  He claimed he was 
jumpy and couldn't sleep and could hear the Koreans in 
underground tunnels.  He had nightmares and didn't feel well 
so he began trying to relieve these feelings with drinking 
and drugs during service.  He later had a nervous breakdown 
after service and spent about four months in treatment for 
his problems, which included alcohol and drug abuse.  The 
veteran reported current bouts of depression but was well-
oriented in time and place.  He denied having hallucinations.  
Some of the symptoms the veteran manifested were intrusive 
recollections, nightmares, avoidance and exaggerated startle 
reflex.  The examiner noted the veteran tended towards 
depression and mood swings.  The diagnosis was PTSD, moderate 
and chronic, as well as poly-substance abuse. 

A December 2004 VA treatment record also diagnosed the 
veteran with PTSD.   Private psychological evaluations from 
January through March 2006 diagnose the veteran with chronic 
PTSD.  Further, a September 2007 VA treatment letter 
indicates the veteran is being treated for PTSD.

Given the above evidence, the Board does not question the 
current diagnosis of PTSD.  The question remains, however, 
whether this diagnosis was predicated on a corroborated in-
service stressor, or participation in combat with the enemy.  
A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  "Just because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The Board has reviewed the veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The veteran's DD 214 shows that he served on active duty in 
the United States Army from August 1974 to January 1976.  The 
veteran's service personnel records show that he was in Korea 
from January 1975 to January 1976, but the veteran did not 
serve in a combat zone during a period of hostilities.  He 
received the National Defense Service Medal, but did not 
receive any decorations or medals which are awarded 
exclusively for involvement in combat (i.e., the Purple Heart 
Medal or the Combat Infantryman Badge).

Additional information regarding the veteran's participation 
could establish that the veteran did, in fact, engage in 
combat with the enemy, but such information is lacking in 
this case.  Based on the above, the Board finds that there is 
no evidence indicating that the veteran engaged in combat 
with the enemy. 

In December 2002, the VA sent the veteran a form requesting 
details of his stressors.  This form was returned by the 
veteran in March 2003, along with further letters in August 
2003 and June 2006.  These stressors included that the 
veteran was fired on across the Demilitarized Zone (DMZ) by 
North Koreans, an attack by the North Koreans against a 
Major, an accidental shooting, firing at a North Korean who 
was trying to infiltrate his unit and hearing North Koreans 
in the tunnels underneath the veteran.  However, the 
veteran's stressor letters did not contain the necessary 
details in order to conduct a records search.  Notably, there 
was no name provided of the soldier who was allegedly shot.  

In August 2006, the Board remanded this case to include 
additional attempts to verify the veteran's claimed 
stressors.  A request was made to the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) in an 
attempt to verify these stressors.  Unfortunately, the JSSRC 
was unable to document the incidents described by the veteran 
without more information.  Despite indications from the RO in 
the rating decision, statement of the case and supplemental 
statement of the case citing a lack of information regarding 
specific stressors sufficient to warrant further 
investigation, the veteran has not supplied the more detailed 
requested information. 

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

While the veteran has received diagnoses of PTSD from VA 
medical personnel and private medical personnel, he does not 
meet the criteria for service connection for PTSD.  In this 
case the record does not corroborate the veteran's claimed 
stressors through credible supporting evidence.  The evidence 
does not reveal supporting lay or buddy statements and the 
veteran has provided not provided sufficient evidence, such 
as names and dates, to corroborate or verify his alleged 
stressors.  In short, the sole supporting evidence that an 
alleged stressful event occurred are the veteran's own 
statements alleging that the veteran was fired on across the 
DMZ by North Koreans, an attack by the North Koreans against 
a Major, firing at a North Korean who was trying to 
infiltrate his unit and an accidental shooting.  A non-combat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Cohen, 10 Vet. App. at 141.

The veteran did not engage in combat and his reported 
stressors have not been corroborated.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for PTSD, 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in December 2002, before the adverse rating decision 
that is the subject of this appeal.  In March 2006, shortly 
after the Dingess decision was issued by the Court, the 
veteran was given the specific notice required by Dingess, 
supra.  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records, as well as the available records submitted 
by the veteran.  The veteran was provided a VA psychiatric 
evaluation.  Testimony was also provided by the veteran at 
his June 2006 travel board hearing.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has indicated that there are 
any additional pertinent records to support the veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


